Citation Nr: 0421492
Decision Date: 08/05/04	Archive Date: 10/04/04

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  04-03 070	)	DATE SEP 14 2004
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

ORDER


     The following corrections are made in a decision issued by the Board in this case on August 5, 2004: on page 2, in the CONCLUSION OF LAW, add to the citation, 38 C.F.R. § 3.350(b).



		
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans Appeals



Citation Nr: 0421492	
Decision Date: 08/05/04    Archive Date: 08/09/04

DOCKET NO.  04-03 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to special monthly compensation benefits due to 
the need for the regular aid and attendance of another 
person.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO) which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  The veteran is unable to attend to his household chores, 
do shopping, cooking, or cleaning without the regular 
assistance of another person, due to his service-connected 
back disability.

2.  The veteran is unable to protect himself from the hazards 
and dangers incident to the daily environment, without the 
regular assistance of another person, due to his service-
connected back disability.


CONCLUSION OF LAW

The criteria for a grant of special monthly compensation, 
based on the need for the regular aid and attendance of 
another person, has been met. 38 U.S.C.A. § 1114(l) (West 
2002); 38 C.F.R. §§ 3.351, 3.352 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran is service connected for arthritis of the lumbar 
spine with neuritis of sciatic nerve and lumbar laminectomy 
with an assignment of a 60 percent disability rating.

By a rating decision dated August 2000, the veteran was 
granted a total rating due to unemployability caused by 
service-connected disability effective February 25, 2000.

A letter from Cornerstone Health Services P.C., dated July 
2003 from B.J.B., D.O., indicated that the veteran had been a 
patient for many years and suffered from severe degenerative 
disc disease of the lumbar and cervical spine.  It was noted 
that the veteran's condition had deteriorated over the last 
six months.  He had limited ability to ambulate without a 
walker and required complete assistance if he left his home.  
At home, it was noted, he was able to perform limited 
activities of daily living.  He required assistance in most 
chores at home such as vacuuming, cleaning, and general 
household chores, which were performed by his family and 
friends.

At his October 2003 VA examination, the examiner noted that 
the veteran's history was significant for polyarthritis and 
generalized weakness in both legs.  It was indicated that the 
veteran's leg weakness and instability was so severe that he 
had been using a walker at home and a wheelchair for longer 
distances, for the past three years.  The veteran was usually 
able to pick out his own clothes and get dressed by himself.  
He shaved with an electric razor and brushed his teeth.  He 
showered about 1 time per week and stepped into the shower 
stall and sat on a stool and claimed he had rails to hold 
onto everywhere, but mostly he took sponge baths because it 
was too tiresome for him to shower.  The veteran hired a 
person to do the shopping and to run errands.  He had a 
cleaning lady who came once a week and he and his wife even 
change the bed sheets, though fairly infrequently.  She 
cooked dinner, but once or twice a week, they order in.  The 
veteran reported exercising a lot.  It was noted that the 
veteran's wife was 82 years old and was legally blind and had 
some other health problems.  

At his October 2003 VA joints examination, the veteran 
reported constant pain in the lower back as well as pain in 
the right leg.  Occasionally, there were cramps in his right 
leg.  He indicated the pain was about 8 out of 10 and was 
getting worse.  He had been suffering from pain for over 60 
years and indicated it was now getting difficult for him to 
maneuver with his wife at home and he had to use a walker at 
home or a wheelchair.  He claimed that his arms were 
satisfactory, but once fell on his driveway while he was 
getting out of the van with his wheelchair.  

The veteran came into the examining room by himself in a 
wheelchair.  He was alert and oriented times three, and 
cooperative.  It was noted that the veteran tried 
unsuccessfully to cover up the fact that he was depressed 
about his condition.  He moved extremely slowly on to the 
examining table and needed the help of two people to do so.  
The assessment included: hypertension, controlled; diabetes 
mellitus type 2, diet controlled; carotid artery disease; 
arterioscleotic heart disease with status post myocardial 
infarctions times two and clinically estimated left 
ventricular workload of 3 METS.

The examiner indicated that the veteran did not have the 
capacity to protect himself from the hazards and dangers of 
the daily environment.  He had a shuffling gait with small 
steps, lifted his legs with great difficulty and had poor 
coordination of lower extremities.  It was noted that the 
veteran needed a helper in the house to take care of 
household chores, do the shopping, cooking, and cleaning.

Criteria

On November 9, 2000, the VCAA was enacted. Pub. L. No. 106-
475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 and 38 CFR 3.159(b)(1) (2003).

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 and 38 CFR 3.159(b)(1) (2003).

By a letter dated April 2003, the RO has informed the 
appellant of the information and evidence not of record that 
is needed, the information and evidence that the VA will seek 
to provide, the information and evidence the appellant must 
provide, and requested any additional evidence the appellant 
has that pertains to the claim.  38 U.S.C.A. § 5103 and 38 
CFR 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claims, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  After receipt of the April 2003 2002 letter, the 
veteran was scheduled afforded VA examinations in October 
2003 and the veteran submitted a July 2003 letter from a 
private doctor.  In addition, the veteran as for, and was 
granted a RO hearing, but failed to appear.  After the letter 
was issued the issue on appeal was adjudicated and a 
statement of the case was issued in December 2003.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claims.

A person shall be considered to be in need of a regular aid 
and attendance if such person is so nearly helpless or blind 
as to need or require the regular aid and attendance of 
another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.351(b).

In determining whether the veteran is helpless or nearly so 
helpless as to require the regular aid and attendance of 
another person, the following circumstances will be 
considered: inability of the veteran to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of the veteran to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

A finding that the veteran is bedridden will be a proper 
basis for the determination that he is in need of the regular 
aid and attendance of another person.  Bedridden means that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the veteran's condition is such as would 
require him to be in bed.  They must be based on the actual 
requirement of personal assistance from others.  38 C.F.R. § 
3.352(a).

The performance of the necessary aid and attendance service 
by a relative of the beneficiary or other member of his or 
her household will not prevent the granting of the additional 
allowance.  38 C.F.R. § 3.352(c)

The veteran has been found to be permanently and totally 
disabled for VA pension purposes, due to arthritis of the 
lumbar spine, evaluated as 60 percent disabling.

The record does not indicate that the veteran is blind or 
confined to a nursing home or bedridden.  Thus, to prevail, 
the evidence must show that he is so helpless or nearly so 
helpless that he meets the other criteria set forth in 38 
C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal function which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  It is only necessary that the evidence establishes 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  38 C.F.R. § 
3.352(a); see VAOPGCPREC 21-94.

Analysis

The October 2003 VA examiner indicated that the veteran did 
not have the capacity to protect himself from the hazards and 
dangers of the daily environment.  He had a shuffling gait 
with small steps, lifted his legs with great difficulty and 
had poor coordination of lower extremities.  He also needed a 
helper in the house to take care of household chores, do the 
shopping, cooking, and cleaning.

This evidence supports the claim that the veteran requires 
the assistance of another person to perform the activities of 
daily living, within the meaning of the cited legal 
authority.  Accordingly, special monthly compensation based 
on the need for regular aid and attendance is warranted.




ORDER

Special monthly compensation based on the need for aid and 
attendance is granted, subject to the laws and regulations 
governing the award of monetary benefits.



	                        
____________________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



